Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 3, 2013 (the
“Effective Date”), is entered into by and among 99¢ Only Stores, a California
corporation (the “Company”), and Stephane Gonthier (“Executive”).

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.                                      Employment.

 

(a)                                 Term.  The term of this Agreement shall
commence on the Effective Date and shall continue until the fifth anniversary of
the Effective Date (the “Initial Term”); provided, that on the last day of the
Initial Term and on each anniversary of such date thereafter, the term of this
Agreement automatically shall be extended for an additional year unless, not
later than 90 days prior to the expiration of the then-existing term, either
party gives written notice to the other that the term of this Agreement will not
be extended.  The Initial Term, together with any extensions, collectively shall
be referred to as the “Term.”  After the Term, Executive’s continued employment
with the Company, if any, shall be pursuant to such terms and conditions as
Executive and the Company may agree.

 

(b)                                 Duties and Responsibilities.  Executive
shall serve as the full-time President and Chief Executive Officer of the
Company and have the duties and responsibilities customarily associated with
such position, and such additional duties and responsibilities as may from time
to time be assigned to him by the Company’s Board of Directors (the “Board”). 
Executive shall report directly to the Board.  Executive also shall serve (or
following an initial public offering, be nominated) as a director on the Board
and, so long as Number Holdings, Inc. (“Parent”) is the parent of the Company,
on the Board of Directors of Parent (the “Parent Board”).  Executive shall
(i) devote his full business time to the business and affairs of the Company,
(ii) not engage in any other business activities, as a director, officer,
employee or consultant or in any other capacity, whether or not he receives
compensation therefor, and (iii) observe and comply with all rules, regulations,
policies and practices of the Company and Parent.  Notwithstanding clause
(ii) above, Executive may devote a reasonable amount of time to (A) managing his
personal investments, and serving as a director, officer or trustee of
family-owned companies, trusts or foundations, (B) serving as a director of one
board of directors (other than the Board and the Parent Board), and (C) serving
on the boards of charitable, civic or religious organizations, or engaging in
charitable and community affairs and activities; provided that such activities
do not adversely interfere with the performance of Executive’s duties and
responsibilities hereunder.

 

2.                                      Compensation.

 

(a)                                 Base Salary.  Executive shall be paid a base
salary (“Base Salary”), initially at the annual rate of $900,000 (the “Initial
Base Salary”), payable in installments consistent with the Company’s normal
payroll practices.  If LTM EBITDA (as defined below) is greater than the EBITDA
Target (as defined below) on the last day of each of 12 consecutive fiscal
months, the Base Salary shall thereafter be increased to $1,000,000, retroactive
to the first day of the first such month. “LTM EBITDA,” on any date, means the
adjusted EBITDA of the Company for the

 

--------------------------------------------------------------------------------


 

12 fiscal months ending on such date, calculated by the Company, in consultation
with Executive, in a manner consistent with the calculation of budgeted EBIDA in
the Company’s 2013 budget.  “EBITDA Target” means $300,000,000, as such target
may be adjusted from time to time, as determined by the Parent Board to take
into account any acquisitions, divestitures, recapitalizations and similar
items.

 

(b)                                 Annual Incentive Bonus.

 

(i)                                     Executive shall be eligible to earn a
cash incentive bonus (the “FY2014 Bonus”) for fiscal year 2014 (“FY2014”)
pursuant to the terms of the bonus plan approved by the Board.  Executive’s
target FY2014 Bonus shall be 100% of the Initial Base Salary, with the
opportunity to earn up to 150% of the Initial Base Salary. The actual level of
payment shall be contingent upon levels of achievement specified in the approved
bonus plan relative to budgeted Adjusted EBITDA set forth in the Company’s
FY2014 budget approved by the Board; provided, that Executive shall be
guaranteed a minimum FY2014 Bonus of 100% of the Initial Base Salary. The FY2014
Bonus (including the guaranteed minimum) shall be prorated for the actual period
of employment between September 3, 2013 (the “Start Date”) and the last day of
FY2014.

 

(ii)                                  Beginning with fiscal year 2015, Executive
shall be eligible to earn an annual incentive bonus (“Annual Bonus”) for each
fiscal year of the Company under a bonus plan approved by the Board after
consultation with Executive regarding, among other things, the applicable
threshold and “stretch” levels of performance under the plan; provided, that
(x) the threshold for any fiscal year shall not be higher than the greater of
(A) 98% of budgeted Adjusted EBITDA for such fiscal year and (B) 100% of actual
Adjusted EBITDA for the prior fiscal year, or lower than 100% of Adjusted EBITDA
for the prior fiscal year and (y) the threshold shall be set at a level of
performance that the Board believes is reasonably possible to be achieved. 
Executive’s target Annual Bonus shall be 125% of the Base Salary in effect at
the beginning of such fiscal year, with the opportunity to earn up to 250% of
such Base Salary. The actual level of payment will be contingent upon levels of
achievement specified in the approved bonus plan relative to budgeted Adjusted
EBITDA set forth in the Company’s budget for such fiscal year approved by the
Board and the achievement of other goals as may be established by the Board in
consultation with Executive. For purposes of this Agreement, “Bonus” refers,
collectively, to the FY2014 Bonus or any Annual Bonus, as the context may
require. No Bonus shall be earned until the date that such Bonus is paid, and
Executive must be an employee in good standing on such date to earn any such
Bonus.  Each such Bonus (if any) shall be paid by July 15 following completion
of the applicable fiscal year, or, if earlier, within five business days after
completion of the audit for such fiscal year.

 

(c)                                  Signing Bonus.

 

(i)                                     The Company shall pay to Executive a
cash bonus of (i) $900,000 plus (ii) an amount equal to (x) the Base Salary
times (y) a fraction, the numerator of which is the number of days between the
Start Date and the Effective Date, and the denominator of which is 365 (the
“Cash Signing Bonus”) within 90 days after the Effective Date unless, prior to
such payment, the Company has terminated Executive’s employment for Cause or
Executive has resigned without Good Reason (each as defined below).

 

2

--------------------------------------------------------------------------------


 

(ii)                                  If Executive’s employment is terminated
for Cause or Executive resigns without Good Reason prior to the first
anniversary of the Effective Date, Executive shall repay the full Cash Signing
Bonus and all Relocation Expenses (as defined below) to the Company within 60
days following the date of termination of Executive’s employment for Cause or
the date of Executive’s resignation without Good Reason.

 

(iii)                               If Executive’s employment is terminated for
Cause or Executive resigns without Good Reason on or after the first anniversary
of the Effective Date and prior to the second anniversary of the Effective Date,
Executive shall repay 50% of the Cash Signing Bonus to the Company within 60
days following the date of termination of Executive’s employment for Cause or
the date of Executive’s resignation for Good Reason.

 

(iv)                              If the Company incurs any attorneys’ fees in
the collection of the repayment of all or any portion of the Cash Signing Bonus
or the Relocation Expenses (as defined below), then, in addition to all other
remedies, Executive shall promptly reimburse the Company for all such attorneys’
fees.

 

(d)                                 Option Grant.  Promptly, but in no event
later than ten days, following the Effective Date, the Company shall grant
Executive nonqualified options (the “Options”) to purchase 21,505 shares of each
of the Class A Common Stock, par value $0.001 per share (the “Class A Common
Stock”) and the Class B Common Stock, par value $0.001 per share (the “Class B
Common Stock” and, together with the Class A Common Stock, the “Common Stock”),
of Parent; provided, that the number of shares covered by the Options shall be
increased by the number of shares (in equal numbers of Class A Common Stock and
Class B Common Stock) that is equal to 3% of the net shares of Common Stock
issued by the Company between the date Executive’s employment offer letter from
the Company is executed by the Company and Executive (the “Offer Letter Date”)
and the grant date of the Options. The Options shall be subject to the terms and
conditions of the Number Holdings, Inc. 2012 Stock Incentive Plan and applicable
award agreements provided by Parent.  The exercise price per share of the
Options will equal the fair market value of the underlying Common Stock on the
date of grant.

 

(e)                                  Co-Investment.  Executive represents that
he is an “accredited investor” as such term is defined under Regulation D of the
Securities Exchange Act of 1933, as amended.  Executive shall purchase, directly
or, so long as the purchaser is an entity solely owned by Executive or the
members of his immediate family, indirectly, on or about the Effective Date, a
number of shares of Common Stock with an aggregate fair market value on the date
of purchase (as determined by the Parent Board) equal to approximately
$4,000,000, and shall execute and deliver customary agreements in connection
with such purchase, including a purchase agreement and joinder to Parent’s
Stockholders Agreement.

 

(f)                                   Equity Backstop.

 

(i)                                     Definitions

 

“Aggregate Adjustment” means the lesser of (A) $5 million and (B) the sum of the
Per Share Adjustment for all of the Applicable Shares.

 

3

--------------------------------------------------------------------------------


 

“Applicable Shares” means (A) all of the shares of common stock of DOL (x) owned
by Executive on the Offer Letter Date or (y) purchased by Executive through the
exercise of options held on the Offer Letter Date, that are sold by Executive in
a bona fide brokerage transaction during the period after the Effective Date and
on or prior to the Cut-off Date or (B) if fewer, the first 196,691 of such
shares so sold.

 

“Closing Price” on any trading date means the closing price of a share of common
stock of DOL on the Toronto Stock Exchange on such date, as determined by the
Parent Board.

 

“Cut-off Date” means the earliest of (A) the 180th day following the Effective
Date and (B) the first trading date on which the average Closing Price for
either (x) the five consecutive trading days or (y) seven out of ten consecutive
trading days, in either case, ending on such trading date, equals or exceeds the
Initial Share Price.

 

“DOL” means Dollarama Inc.

 

“Guaranteed Share Price” on any date means the Initial Share Price multiplied by
(1+ the Index Percentage Change on such date).

 

“Index Percentage Change” on any date means the percentage change, as determined
by the Parent Board, in the average of (A) the closing price of the S&P North
American Consumer Sector Index and (B) the closing price of the S&P/TSX
Composite Index (excluding the Capped Energy Index, the Capped Diversified
Metals & Mining Index and the Capped Materials Index) from the trading day
immediately preceding the Resignation Date and such date.

 

“Initial Share Price” means the average Closing Price for the ten trading days
ending on the trading day immediately prior to the Resignation Date.

 

“Per Share Adjustment” means, with respect to each Applicable Share, the amount
(positive or negative) equal to (A) the lower of (x) the Initial Share Price and
(y) the Guaranteed Share Price on the trade date relating to such sale minus
(B) the aggregate gross sale price received from the sale of such Applicable
Share (before deducting commissions or any other amounts).

 

“Resignation Date” means the first date on which Executive’s resignation from
DOL is publicly announced.

 

(ii)                                  On the 5th day following the earlier of
(x) the Cutoff Date and (y) the first date on which the number of Applicable
Shares equals 196,691, Executive shall deliver to Parent:

 

(A)                               Brokerage confirmations for each sale of
Applicable Shares;

 

(B)                               A written certification, in form and substance
satisfactory to Parent that (w) each such sale complied with all applicable
laws, (x) Executive was not in possession of any material non-public information
at the time of any such sale, (y) Executive did not purchase or sell any other
shares of common stock of DOL (or any derivative relating thereto) from and
after the Effective Date and on or prior to the date of such certification, and
(z) Executive is in compliance with each of his agreements with the Company,
Parent or any of their respective subsidiaries; and

 

4

--------------------------------------------------------------------------------


 

(C)                               If applicable, an executed joinder to the
Stockholders Agreement, and other customary agreements requested by Parent.

 

(iii)                               If the Aggregate Adjustment is greater than
$0, then Parent, at its option, shall (A) pay to Executive a cash amount or
(B) issue to Executive a number of shares of Common Stock with an aggregate fair
market value on the date of issuance thereof (as determined by the Parent
Board), in either case equal to the Aggregate Adjustment, subject to all
applicable withholding.

 

(g)                                  Payment.  Payment of all compensation and
other amounts to Executive under this Agreement shall be made in accordance with
the relevant Company policies in effect from time to time, including normal
payroll practices, and shall be subject to applicable withholding requirements.

 

3.                                      Employee Benefits.

 

(a)                                 Business Expenses.  Upon timely submission
of itemized expense statements and other documentation in accordance with the
customary procedures specified by the Company, Executive shall be reimbursed for
actual out of pocket business and travel expenses incurred by Executive in the
course of his duties hereunder in accordance with the policies of the Company
then in effect generally applicable to senior executives of the Company.

 

(b)                                 Relocation Expenses.  Prior to the earlier
of (i) the date on which Executive’s children start school in the greater Los
Angeles area and (ii) the first anniversary of the Effective Date, the Company
shall reimburse Executive for reasonable, out-of-pocket expenses (submitted in
accordance with clause (a) above) for business class airfare (first class if
business class is not offered) for (A) up to two round-trip flights per month
between Los Angeles, California, and Montreal, Quebec, for Executive and (B) up
to two round-trip flights (in total) between Los Angeles, California, and
Montreal, Quebec, for each of Executive’s domestic partner and his children.
Prior to the earlier of (i) the date on which Executive moves into a permanent
residence in the greater Los Angeles Area and (ii) the first anniversary of the
Effective Date, the Company shall reimburse Executive for reasonable,
out-of-pocket expenses (submitted in accordance with clause (a) above) for
appropriate temporary housing in the Los Angeles, California metropolitan
region. The items described in the preceding two sentences are collectively
referred to as “Relocation Expenses.”

 

(c)                                  Benefit Plans.

 

(i)                                     Executive shall be entitled to
participate in the Company’s employee benefit plans and programs (“Benefit
Plans”) as they may exist from time to time, in each case as offered by the
Company to its senior executives generally, subject to the terms and conditions
thereof.  The Company shall cause applicable waiting periods to be waived under
the Company’s group health plan, to the extent permitted pursuant to the terms
of such plan. Nothing in this Agreement shall require the Company to maintain
any Benefit Plan, or shall preclude the Company from terminating or amending any
Benefit Plan from time to time.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  To the extent not covered by insurance,
the Company shall cover the reasonable cost, either through regular expense
reimbursement or by direct payment to the medical provider, of a comprehensive
annual physical examination for Executive from a medical provider of Executive’s
choice.

 

(d)                                 Automobile Allowance.  Executive shall
receive an automobile allowance in an annual amount equal to $20,000, which
shall be paid in equal amounts in accordance with the Company’s normal payroll
practices.

 

(e)                                  Vacation.  Executive shall be entitled to
four weeks paid vacation time in accordance with the Company’s vacation policy
for senior executives.  Executive acknowledges that given his position at the
Company, Executive will remain generally available and accessible to the
Company’s senior managers and the Board through an electronic means of
communication when reasonably possible.

 

(f)                                   Immigration/Work Authorization.  Executive
has provided the Company with documentation evidencing his authorization to work
in the United States.  During the Term, the Company’s Human Resources department
will assist Executive in (i) maintaining his O-1 visa (on a premium processing
basis) and (ii) obtaining a permanent resident card (i.e., a “green card”) for
Executive and his children, and, for so long as permissible, obtaining other
immigration-related authorizations for his domestic partner and one additional
household member, in each case as described below, it being understood that
United States government entities make all decisions regarding the maintenance
of O-1 visas, granting of green cards and approval of other immigration-related
authorizations. The Company shall pay all reasonable (x) government filing fees
and (y) legal fees and costs, in each case relating to the application process
so long as Executive uses the Company’s preferred immigration counsel and
vendors.  Executive shall, and shall cause his domestic partner, children, and
other household member to, (A) take all actions necessary or desirable to
maintain his O-1 visa and, as promptly as practicable, obtain a green card or,
for so long as permissible, other immigration-related authorizations and
(B) without limiting the foregoing, execute and deliver such documents,
instruments, conveyances and assurances, complete all questionnaires and forms,
and obtain all documents (e.g. university transcripts, resumes, medical records,
paystubs, etc.), in each case as may be necessary or desirable, in connection
therewith.  If Executive’s employment is terminated for any reason before
obtaining a green card, except as otherwise required by law, the Company shall
not take any action to hinder any work authorization or immigration-related
applications pending on behalf of Executive, his domestic partner, children or
household member.

 

(g)                                  Legal Fees.  Following receipt of
reasonably detailed invoices from Executive’s legal counsel, the Company shall
pay to such legal counsel legal fees and expenses incurred in connection with
the negotiation of this Agreement and other written agreements related to the
commencement of Executive’s employment with the Company, up to a maximum of
$15,000 in the aggregate.

 

(h)                                 Directors’ and Officers’ Insurance. At all
times during the Term, the Company shall provide to Executive the benefit of,
and pay all of the costs of, any directors’ and officers’ liability insurance
policy or policies obtained by the Company. Executive acknowledges that he

 

6

--------------------------------------------------------------------------------


 

has been provided with a copy of (i) the By-Laws of each of the Company and
Parent, Articles VI and VIII of which, respectively, provide for indemnification
of directors and officers and (ii) the Articles of Incorporation of each of the
Company and Parent, Sections Fourth and Seventh of which, respectively, provide
for indemnification of directors and officers.

 

(i)                                     Professional Memberships/Dues.  The
Company shall pay or reimburse Executive for (i) the annual professional
membership dues/fees to maintain his license to practice law in good standing ,
(ii) the annual membership dues/fees for applicable Canadian bar associations
and (iii) the reasonable cost of continuing legal education courses and lectures
taken locally, “on-line” or via videoconferencing.

 

4.                                      Termination of Employment.

 

(a)                                 For Cause.  The Company may terminate
Executive’s employment for “Cause” immediately upon written notice for any of
the following reasons:  (i) Executive’s (x) being indicted for, or charged with,
a felony under U.S. Federal or state law (or Canadian law equivalent), or
(y) conviction of, or plea of guilty or nolo contendere to, a misdemeanor under
U.S. Federal or state law (or Canadian law equivalent) where imprisonment is
imposed (excluding traffic-related offenses and DUIs); (ii) perpetration by
Executive of an illegal act, dishonesty, or fraud that could cause economic
injury to Parent, the Company or any affiliate of either of them,
(iii) Executive’s insubordination, or refusal to perform his duties or
responsibilities for any reason other than illness or mental incapacity;
(iv) failure by Executive to perform Executive’s material duties;
(v) Executive’s willful misconduct or gross negligence with regard to Parent,
the Company or any subsidiary of either of them; (vi) Executive’s appropriation
of a material corporate opportunity of Parent, the Company or any subsidiary of
either of them; or (vii) Executive’s material breach of this Agreement or any
other agreement with Parent, the Company or any of their respective affiliates,
including any confidentiality or other restrictive covenant; provided, that the
occurrence of an event described in (iii) through (vii) above only shall
constitute Cause if (I) the Company provides Executive with written notice that
describes with reasonable particularity the facts and circumstances giving rise
to Cause within 90 days after the grounds constituting Cause have been presented
to the Parent Board at a duly-called meeting (the “Cause Notice”); (II) if
curable, Executive fails to substantially cure such event within 20 days after
delivery of the Cause Notice; and (III) the Company terminates Executive’s
employment for Cause within 60 days following delivery of the Cause Notice.

 

Upon termination of Executive’s employment for Cause, neither the Company nor
any of its affiliates shall be under any further obligation to Executive, except
the Company’s obligation to pay (A) all accrued but unpaid Base Salary to the
date of termination within 30 days following such termination, less all
applicable deductions, (B) any accrued but unused vacation and any earned and
vested benefits and payments pursuant to the terms of any Benefit Plan or this
Agreement, and (C) all unreimbursed business and relocation expenses incurred
and properly submitted in accordance with this Agreement (the payments and
benefits described in subsections (A), (B) and (C) of this paragraph shall be
referred herein as the “Accrued Benefits”); provided, that if Executive’s
employment is terminated pursuant to Section 4(a)(i) at the time of a conviction
or during the pendency of any appeals, any severance payments, other severance
benefits, or stock or other equity to which Executive would have been entitled
had

 

7

--------------------------------------------------------------------------------


 

Executive’s employment been terminated without Cause shall be placed into an
interest-bearing escrow account and either (i) forfeited upon a conviction that
is later affirmed on appeal or not reversed, or from which no appeal is taken,
or (ii) provided to Executive upon Executive’s being acquitted or the charges
being dropped or dismissed, in accordance with the timing (unless the applicable
time periods have passed, in which case such amounts will be provided within 30
days after such acquittal or such charges being dropped or dismissed), and
subject to the conditions, described in Section 4(b).

 

(b)                                 Without Cause; Good Reason.  The Company may
terminate Executive’s employment at any time without Cause immediately; and,
subject to meeting the applicable conditions, Executive may terminate
Executive’s employment at any time for Good Reason, in either case by delivery
of written notice.  Upon termination of Executive’s employment by the Company
without Cause or by Executive for Good Reason, or in accordance with the proviso
in the last paragraph of Section 4(a), in addition to the Accrued Benefits,
Executive shall be entitled to receive:

 

(i)                                     an amount equal to two times the sum of
(A) Executive’s then-current Base Salary, plus (B) the average of the actual
Bonuses earned by Executive for the three most recent completed fiscal years
immediately preceding the fiscal year in which the termination of employment
occurs (including any Bonus contemplated by clause (iii) below), or, if less
than three, all completed fiscal years since the Effective Date (the “Severance
Amount”).  In any case in which the FY2014 Bonus is taken into account for the
purpose of calculating the Severance Amount, such calculation shall be based on
the Bonus that otherwise would have been earned by Executive under the bonus
plan approved by the Board based on actual performance (i.e., disregarding the
minimum Bonus guarantee), but such amount shall be annualized to eliminate the
effects of proration.  One-half of the Severance Amount shall be paid in equal
installments over 24 months in accordance with the Company’s regular payroll
schedule, and the remainder of the Severance Amount shall be payable in a lump
sum on the 30th day following termination of employment;

 

(ii)                                  if the date of Executive’s termination of
employment is (A) prior to the second anniversary of the Effective Date, the
vesting of the time-based Options (the “Time-Vested Options”) shall be
accelerated such that 50% of the total number of Time-Vested Options are vested
or (B) on or after the second anniversary of the Effective Date, Executive will
receive an additional 12 months of vesting on the Time-Vested Options;

 

(iii)                               any unpaid Bonus for a completed fiscal year
that otherwise would have been earned by Executive had Executive’s employment
continued through the Bonus payment date;

 

(iv)                              if the date of Executive’s termination of
employment is on or after the first day of the third fiscal quarter of the
Company for the fiscal year in which such termination of employment occurs, a
pro-rated portion of the Bonus that would have been earned by Executive had
Executive remained employed through the Bonus payment date, based on the actual
achievement of the Company against the performance goals set by the Board for
the applicable fiscal year, such pro-rated portion to be equal to a fraction,
the numerator of which is the number of days between the first day of the fiscal
year and the date of such termination of employment (inclusive) and the
denominator of which is 365, payable at the same time bonuses are paid to
similarly situated employees of the Company; and

 

8

--------------------------------------------------------------------------------


 

(v)                                 subject to Executive timely electing COBRA,
the Company shall continue to contribute towards health insurance premiums under
the Company’s group health plan on behalf of Executive and his covered
dependents as of immediately prior to the date of Executive’s termination of
employment in the same dollar amount as it contributed immediately prior to the
date of Executive’s termination of employment (or, if such contributions are
prohibited or penalized under then-applicable law, reimburse to Executive, upon
submission of proof of payment by Executive, an equivalent dollar amount) until
the earlier of 18 months after the date of Executive’s termination of employment
or such time as Executive becomes eligible for substantially similar benefits
from another employer.

 

The foregoing payments and benefits shall commence on the 30th day following
termination of employment (or, in the case of (iii) and (iv) above, at the same
time as Bonuses are paid to employees, generally, if later); provided, that such
payments and benefits shall be contingent on (A) Executive executing and
delivering to the Company a release of claims against the Company substantially
in the form attached hereto as Exhibit A (subject to any modifications necessary
to render such release fully enforceable under applicable law, as agreed between
the parties) (“Release”), and such Release becoming effective, by such date and
(B) Executive’s continued compliance with all post-termination restrictive
covenants applicable to Executive, including the covenants contained in the Fair
Competition Agreement.  For purposes of the foregoing calculations in this
Section 4(b), “Base Salary” shall mean the base salary in effect on the date of
termination of employment without regard to any reduction that may have given
rise to Good Reason.  A termination of Executive’s employment under this
Section 4(b) does not include a termination of employment by reason of
Executive’s Disability (as defined below) or upon the death of Executive.

 

“Good Reason” means the occurrence of any of the following events, without
Executive’s consent, (i) any reduction in Base Salary other than, prior to a
Change in Control or an Initial Public Offering (as each is defined in the
Number Holdings, Inc. 2012 Stock Incentive Plan), a one-time reduction not
exceeding ten percent that is imposed simultaneously on all executive officers
of the Company; (ii) a diminution in Executive’s job title, authority, duties or
responsibilities for the Company or a change in reporting relationship to anyone
other than the Board; (iii) the Company relocates its headquarters more than 5
miles further (one-way) from the permanent residence to which Executive first
relocates in connection with his employment by the Company than the location of
the Company’s headquarters as of the Effective Date; (iv) removal of Executive
from the Board or Parent Board, or the failure to appoint or re-appoint, as the
case may be (or, following an initial public offering, nominate or re-nominate,
as the case may be), Executive to the Board and Parent Board throughout the
Term; or (v) any election by the Company not to extend the Term under
Section 1(a); provided that, the occurrence of an event described in (i), (ii),
(iii) or (iv) above only shall constitute Good Reason if (A) Executive provides
the Company with written notice within 90 days following the occurrence of the
event allegedly constituting Good Reason (the “Good Reason Notice”); (B) the
Company fails to substantially cure such event within 30 days after receiving
the Good Reason Notice; and (C) Executive resigns within 60 days following
delivery of the Good Reason Notice. For the avoidance of doubt, Executive’s job
shall require significant travel outside of Los Angeles County, which shall not
constitute Good Reason.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Resignation.  Executive may resign his
employment (without Good Reason) upon providing the Company 30 day’s prior
written notice; provided, that the Company shall have the right to accelerate
Executive’s termination date to an earlier date than specified in Executive’s
notice.  In the event of such resignation by Executive, the Company shall be
under no further obligation to Executive, except to pay the Accrued Benefits.

 

(d)                                 Disability; Death.  The Company may
terminate Executive’s employment if Executive experiences a “Total Disability”
(or equivalent) as defined under the Company’s Long Term Disability Plan in
effect at the time of the disability (or, if no Long Term Disability Plan is in
effect at the time of the disability, if executive becomes disabled within the
meaning of Section 409A (as defined below)) (a “Disability”).  In the event that
Executive’s employment is terminated by reason of Executive’s Disability or upon
the death of Executive, in addition to the Accrued Benefits, Executive shall be
entitled to receive (i) continuation of the Base Salary for the shorter of
(A) 12 months or (B) the remainder of the then-current Term, and (ii) a
pro-rated portion of the Bonus that otherwise would have been earned by
Executive for the fiscal year in which the termination of Executive’s employment
occurs had Executive’s employment continued through the Bonus payment date,
payable at the time Bonuses are paid to other employees of the Company.  In
addition, if the date of termination is (x) prior to the second anniversary of
the Effective Date, the vesting of the Time-Vested Options shall be accelerated
such that 50% of the total number of Time-Vested Options are vested or (y) on or
after the second anniversary of the Effective Date, Executive will receive an
additional 12 months of vesting on the Time-Vested Options.

 

(e)                                  Cooperation.  Following termination of
employment for any reason, Executive shall (i) cooperate with the Company, as
reasonably requested by the Company, to effect a transition of Executive’s
responsibilities and to ensure that the Company is aware of all matters being
handled by Executive and (ii) cooperate and provide assistance to the Company at
its reasonable request in connection with any action, suit or proceeding brought
by or against the Company or any of its affiliates (or in which any of them is
or may be a party) or that relates in any way to Executive’s acts or omissions
while employed by the Company.  The Company shall reimburse Executive promptly
for actual out-of-pocket expenses incurred by him in connection with assisting
the Company in the manner described in the immediately preceding sentence in
accordance with the policies of the Company then in effect generally applicable
to senior executives of the Company.  Upon termination for any reason, Executive
shall be deemed to have resigned from all offices and directorships then held
with Parent, the Company or any of their respective subsidiaries.

 

10

--------------------------------------------------------------------------------


 

5.                                      Fair Competition Agreement.  Executive
shall execute and deliver to the Company the Fair Competition Agreement attached
hereto as Exhibit B on or before the Effective Date. Such execution and delivery
is a condition to the effectiveness of this Agreement. Executive shall at all
times comply with the Fair Competition Agreement.

 

6.                                      Section 409A.  Notwithstanding anything
herein to the contrary:

 

(a)                                 The Company does not guarantee to Executive
any particular tax treatment relating to the payments and benefits under this
Agreement. It is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Internal Revenue Code (the “Code”) and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”),
and all provisions of this Agreement shall be administered, interpreted and
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  Notwithstanding any other provision hereof, in no
event shall the Company be liable for, or be required to indemnify Executive
for, any liability of Executive for taxes or penalties under Section 409A or
otherwise.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
provided, that this clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

 

(d)                                 Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within ten calendar days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.  If under this Agreement, an amount is to be paid in
two or more installments, for purposes of Section 409A, each installment shall
be treated as a separate payment.

 

(e)                                  Notwithstanding any other provision hereof,
if Executive is, as of the date of termination, a “specified employee” for
purposes of Treas.  Reg. § 1.409A-1(i), then any amount payable to Executive
pursuant to Section 4 hereof that is neither a short-term deferral within the
meaning of Treas.  Reg. § 1.409A-1(b)(4) nor within the involuntary separation
pay limit under Treas.  Reg. § 1.409A-1(b)(9)(iii)(A) will not be paid before
the date that is six months after the date of termination, or if earlier, the
date of Executive’s death, to the extent such delay is necessary in order to
avoid the imposition of taxes under Section 409A.  Any payments to which

 

11

--------------------------------------------------------------------------------


 

Executive would otherwise be entitled during such non-payment period will be
accumulated and paid or otherwise provided to Executive on the first day of the
seventh month following such date of termination, or if earlier, within 30 days
after Executive’s death to his surviving spouse (or to his estate if Executive’s
spouse does not survive him).

 

7.                                      Miscellaneous.

 

(a)                                 Governing Law.  This Agreement, and any
contest, dispute, controversy or claim arising hereunder or related hereto
(collectively, “Disputes”), shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles that would require the application of the laws of another
jurisdiction.

 

(b)                                 Assignment and Transfer.  Executive’s rights
and obligations under this Agreement shall not be transferable by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void.  This Agreement shall inure to the benefit of, and be binding upon and
enforceable by, any purchaser of substantially all of the Company’s assets, any
corporate successor to the Company or any assignee thereof.

 

(c)                                  Entire Agreement.  This Agreement contains
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof, and supersedes any prior or contemporaneous
written or oral agreements, representations and warranties between them
respecting the subject matter hereof.  Without limiting the foregoing, this
Agreement expressly supersedes all prior agreements (written or oral) relating
to Executive’s employment with the Company or any of its subsidiaries.

 

(d)                                 Amendment and Waiver; Rights Cumulative. 
This Agreement may be amended, waived or discharged only by a writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).  No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.  All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by a duly authorized representative of the Company (other
than Executive).  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

 

(e)                                  Severability.  If any term, provision,
covenant or condition of this Agreement, or the application thereof to any
person, place or circumstance, shall be held to be invalid, unenforceable or
void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.

 

(f)                                   Dispute Resolution.  Except as provided in
the Fair Competition Agreement, all Disputes shall be resolved in accordance
with the Arbitration of Disputes Agreement attached hereto as Exhibit C, and
incorporated herein. Executive shall execute and deliver to the Company a copy
of such Agreement on or before the Effective Date as a condition to the
effectiveness of this Agreement.

 

12

--------------------------------------------------------------------------------


 

(g)                                  Notices.  Any notice or other communication
required or permitted under this Agreement shall be effective only if it is in
writing and shall be deemed given when delivered personally, one day after it is
sent through a reputable overnight carrier, or three business days after it is
mailed by registered mail, return receipt requested, to the parties at the
following addresses (or at such other address as a party may specify by notice
given hereunder to the other party):

 

If to Executive:

 

At the address listed in the Company’s personnel records.

 

with copies to:

 

Littler Mendelson, P.C.

2049 Century Park East, 5th Floor

Los Angeles, CA 90067

Telephone:  (310) 553-0308

Facsimile:  (310) 553-5583

Attention:  Robert F. Millman, Esq.

 

If to the Company:

 

99¢ Only Stores
4000 Union Pacific Avenue
Commerce, CA 90023
Telephone: (323) 980-8145
Facsimile: (323) 307-9611
Attention: General Counsel

 

with copies to:

 

Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Telephone: (310) 201-4100
Facsimile: (310) 201-4170
Attention: Adam Stein

 

and

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Telephone: (310) 284-4582
Facsimile: (310) 557-2193 
Attention: Michael A. Woronoff, Esq.

 

13

--------------------------------------------------------------------------------


 

(h)                                 Further Assurances.  Executive shall, upon
the Company’s reasonable request, execute such further documents and take such
other actions as may be permitted or reasonably required by law to implement the
purposes, objectives, terms, and provisions of this Agreement.

 

(i)                                     Interpretation.  The headings and
captions of this Agreement are provided for convenience only and are intended to
have no effect in construing or interpreting this Agreement.  The language in
all parts of this Agreement shall be in all cases construed according to its
fair meaning and not strictly for or against the Company or Executive.  As used
herein:  (i) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (ii) reference to any law, rule or
regulation means such law, rule or regulation as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law, rule or regulation means that provision
of such law, rule or regulation from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision; (iii) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular article, section or other provision hereof;
(iv) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term; (v) “or”
is used in the inclusive sense of “and/or”; and (vi) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

 

(j)                                    Acknowledgement.  Executive understands
the terms and conditions set forth in this Agreement and acknowledges having had
adequate time to consider whether to agree to the terms and conditions and to
consult a lawyer or other advisor of Executive’s choice.

 

(k)                                 Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be considered to have the
force and effect of an original.

 

(l)                                     Each Party the Drafter.  Executive
understands the terms and conditions set forth in this Agreement and
acknowledges having had adequate time to consider whether to agree to the terms
and conditions and to consult a lawyer or other advisor of Executive’s choice. 
This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party to this Agreement because that party
drafted or caused that party’s legal representative to draft any of its
provisions.

 

(m)                             Time of Essence.  Time is and shall be of the
essence in connection with this Agreement and the terms and conditions contained
herein.

 

(n)                                 Survival.  All rights and obligations of any
party in Sections 4 through 7 of this Agreement not fully satisfied or
performed, as applicable, on the date Executive’s employment is terminated,
shall survive the termination of Executive’s employment and the expiration or
termination of this Agreement.

 

14

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank / Signatures on Next Page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

99¢ ONLY STORES

 

 

 

By:

/s/ Richard Anicetti

 

 

 

 

Name:

Richard Anicetti

 

 

 

 

Title:

Interim President and CEO

 

 

 

 

 

STEPHANE GONTHIER

 

 

 

/s/ Stephane Gonthier

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

17

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FAIR COMPETITION AGREEMENT

 

18

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARBITRATION OF DISPUTES AGREEMENT

 

19

--------------------------------------------------------------------------------